               Exhibit A

Evidentiary Support for First Day Motions
                                  Evidentiary Support for First Day Motions1

I.           Debtors’ Motion Seeking Entry of an Order (I) Directing Joint Administration of
             Their Related Chapter 11 Cases and (II) Granting Related Relief (the “Joint
             Administration Motion”).

             1.       Pursuant to the Joint Administration Motion, the Debtors request entry of an order

     (a) directing procedural consolidation and joint administration of their related chapter 11 cases

     and (b) granting related relief. Given the integrated nature of the Debtors’ operations, joint

     administration of these chapter 11 cases will provide significant administrative convenience and

     cost savings to the Debtors without harming the substantive rights of any party in interest.

             2.       Many of the motions, hearings, and orders in these chapter 11 cases will affect

     each and every Debtor entity. For example, virtually all of the relief sought by the Debtors in the

     First Day Motions is sought on behalf of all of the Debtors. The entry of an order directing joint

     administration of these chapter 11 cases will reduce fees and costs by avoiding duplicative filings

     and objections. Joint administration of these chapter 11 cases, for procedural purposes only,

     under a single docket, will also ease the administrative burdens on the Court by allowing the

     Debtors’ cases to be administered as a single joint proceeding, instead of multiple independent

     chapter 11 cases. Accordingly, I respectfully submit that the Joint Administration Motion should

     be approved.




     1   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the applicable first
         day motion.



     KE 63849268
II.             Debtors’ Motion Seeking Entry of Interim and Final Orders Authorizing the
                Debtors to (I) File a Consolidated List of Creditors in Lieu of Submitting a Separate
                Mailing Matrix for Each Debtor, (II) File a Consolidated List of the Debtors’ Fifty
                Largest Unsecured Creditors, (III) Redact Certain Personal Identification
                Information for the Debtors’ Employees and European Union Member Countries’
                Citizens, and (IV) Granting Related Relief (the “Creditor Matrix Motion”).

                3.     Pursuant to the Creditor Matrix Motion, the Debtors seek entry of interim and

      final orders: (a) authorizing the Debtors to file a consolidated list of creditors in lieu of

      submitting a separate mailing matrix for each Debtor; (b) authorizing the Debtors to file a

      consolidated list of the Debtors’ fifty largest unsecured creditors in lieu of filing lists for each

      Debtor; (c) authorizing the Debtors to redact certain personal identification information for the

      Debtors’ employees and European Union member countries’ citizens; and (d) granting related

      relief.

                4.     Although I understand that a list of creditors usually is filed on a debtor-by-debtor

      basis, in a complex chapter 11 bankruptcy case involving more than one debtor, the debtors may

      file a consolidated creditor matrix “in the interest of justice.” Requiring the Debtors to segregate

      and convert their computerized records to a Debtor-specific creditor matrix format would be an

      unnecessarily burdensome task and result in duplicate mailings.2

                5.     Additionally, I believe that it is appropriate to authorize the Debtors to redact

      from the Creditor Matrix address information of individual creditors—including the Debtors’

      employees and European Union member countries’ citizens—and interest holders because such

      information could be used to perpetrate identity theft or locate survivors of domestic violence or

      stalking. The Debtors propose to provide an unredacted version of the Creditor Matrix to the




      2   The Debtors submit that if any of these chapter 11 cases converts to a case under chapter 7 of the
          Bankruptcy Code, the applicable Debtor will file its own creditor mailing matrix.



                                                         2
       U.S. Trustee, any official committee of unsecured creditors appointed in these chapter 11 cases,

       and the Court.

              6.        Accordingly, I respectfully submit that the Court should approve the Creditor

       Matrix Motion.

III.          Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor
              Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
              Forms, and (D) Continue to Perform Intercompany Transactions and (II) Granting
              Related Relief (the “Cash Management Motion”).

              7.        Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

       final orders: (a) authorizing the Debtors to (i) continue to operate their Cash Management

       System; (ii) honor certain prepetition obligations related thereto; (iii) maintain existing Business

       Forms in the ordinary course of business; and (iv) continue to perform Intercompany

       Transactions consistent with historical practice and (b) granting related relief.

              8.        The Debtors’ Cash Management System is similar to the centralized cash

       management systems used by other comparably sized companies to manage cash flow. The

       Debtors use their Cash Management System in the ordinary course to transfer and distribute

       funds and to facilitate cash monitoring, forecasting, and reporting.         The Debtors’ treasury

       department maintains daily oversight over the Cash Management System and implements cash

       management controls for entering, processing, and releasing funds. Additionally, the Debtors’

       corporate accounting, treasury, and internal audit departments regularly reconcile the Debtors’

       books and records to ensure that all transfers are accounted for properly. The Debtors estimate

       that total disbursements will average approximately $52 million per week during these

       chapter 11 cases.

              9.        In the ordinary course of business, the Debtors engage in routine business

       relationships with each other and their non-Debtor affiliates (the “Intercompany Transactions”),


                                                         3
resulting in intercompany receivables and payables (the “Intercompany Balances”).

Accordingly, at any given time there may be Intercompany Balances owing by one Debtor to

another Debtor or by a non-Debtor affiliate to a Debtor. Such Intercompany Transactions are

typically conducted pursuant to intercompany trade arrangements and joint use of certain shared

service platforms, among others.

          10.   Debtor to Debtor Intercompany Transactions are the most common. For example,

in the normal course of business, Debtor Forever 21 transfers funds from the Master Operating

Account to certain Disbursement Accounts so that Debtor F21 Retail can undertake transactions

necessary for its day-to-day operations, such as satisfying accounts payable and payroll.

Additionally, Debtor F21 Retail transfers funds to Debtor F21 Logistics to settle Intercompany

Balances that arise from shipping services provided by Debtor F21 Logistics to Debtor F21

Retail.

          11.   Certain Intercompany Transactions also occur between the Debtors and their

non-debtor foreign affiliates (the “International Entities”). First, pursuant to these Intercompany

Transactions, Intercompany Balances arise from the Debtors’ purchase of merchandise and other

goods (the “Goods”) from third-party vendors on behalf of certain International Entities, and, in

exchange for which, the International Entities provide cash to the Debtors. Specifically, the

International Entities sweep their remaining cash at the end of every month, after accounting for

rent and operating expenditures, to Forever 21. Historically, this has resulted in Forever 21

recouping less than the total cost of the Goods from the International Entities, and the Debtors

anticipate that the historical rate of return will improve during these chapter 11 cases as the

Debtors exit certain underperforming foreign jurisdictions. Given the Debtors’ intention to

significantly reduce their international store portfolio (as described in greater detail in the First




                                                 4
Day Declaration), the Debtors intend to continue performing these Intercompany Transactions on

a go-forward basis for the Philippine, Mexican, and Latin American International Entities

(the “Go-Forward International Entities”). Conversely, the Debtors will be winding down the

operations of those International Entities that are not Go-Forward International Entities (the

“Wind-Down International Entities”). As of the Petition Date, the Wind-Down International

Entities are not receiving, and will no longer receive, Goods from the Debtors.

        12.      Second, in addition to continuing to provide the Go-Forward International

Entities with Goods, as described above, the Debtors will also continue to provide the Go-

Forward International Entities with continued access to certain shared services. Historically,

Forever 21 provided certain shared services for the benefit of all the International Entities,

including, among other services, strategic and marketing functions, development of overall

marketing strategy, performance of market research, design of marketing activities, selection of

external service providers, collection and analysis of customer feedback, logistics, and

day-to-day operational needs such as executive, legal, accounting, information technology

support services, buyer’s agency services, and warehousing services. Employees at the Debtors’

two representative offices in China and Korea (the “Rep Offices”) historically have assisted in

providing these services to both the International Entities and the Debtors. Additionally, certain

International Entities, in exchange for corresponding Intercompany Balances, utilize the Debtors’

intellectual property portfolio.3 The Debtors expect that the Wind-Down International Entities

will continue to access the above-described shared services as needed until their wind down is




3   The intellectual property portfolio includes trade names, trademarks, and service marks, as well as certain
    business systems, including marketing programs, merchandizing strategies, store designs, store specifications,
    and operations manuals.



                                                        5
complete.4 Continued access to the shared services for the Wind-Down International Entities

will ensure an orderly international wind-down process that does not disrupt the United States’

reorganization process. Specifically, access to these shared services consistent with historical

practice will allow the International Entities to operate in the ordinary course during the Debtors’

reorganization and international wind-down process, thereby protecting the Debtors’ overall

brand integrity and ultimately serving as a benefit to all of the Debtors’ stakeholders.

        13.      Importantly, the Debtors will also continue to receive the benefits of these

historical shared services. For example, Forever 21 Trading (Shanghai) Company Ltd. provides,

and will continue to provide, the Debtors with warehousing and logistics services. Given that a

majority of the Debtors’ vendors are located in Asia, an Asian warehouse and logistical presence

is vital to the continued maintenance of an orderly supply chain. Additionally, the Rep Offices

provide the Debtors with back-office support at a discounted rate.

        14.      The Debtors settle Intercompany Balances arising from these Intercompany

Transactions periodically and journal entries are recorded for receivables and payables, as

applicable, in the respective Debtor’s and non-Debtor entity’s accounting system.                           The

non-Debtor participants in such Intercompany Transactions satisfy their Intercompany Balances

based on available cash on hand after paying rent obligations and other operational expenses.

Notably, and importantly, the Debtors will not be sending cash to any of the International

Entities to support store-level operations during these chapter 11 cases.                  The Debtors will

continue to track postpetition Intercompany Transactions in the ordinary course of business.

Any interruption of the Intercompany Transactions would severely disrupt the Debtors’


4   The Debtors will provide certain shared services to non-Debtor Forever XXI, ULC during the course of its wind
    down pursuant to that certain Shared Services Agreement, dated September 28, 2019, by and among Forever 21
    and Forever XXI, ULC.



                                                       6
      operations and result in great harm to the Debtors’ estates and their stakeholders. Further,

      notwithstanding the Debtors’ continuing provision of the shared services described above, the

      Debtors will not provide funds to any of the International Entities during the course of these

      chapter 11 cases. Accordingly, the Debtors seek the authority to continue the Intercompany

      Transactions in the ordinary course of business, in a manner consistent with prepetition practice.

             15.     Because of the disruption that would result if the Debtors were forced to close

      their existing bank accounts, I believe that it is critical that the existing Cash Management

      System remain in place. I believe that the relief requested in the Cash Management Motion is in

      the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and will

      enable the Debtors to continue to operate their business in chapter 11. Accordingly, on behalf of

      the Debtors, I respectfully submit that the Cash Management Motion should be approved.

IV.          Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing, but
             Not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
             Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
             Benefits Programs and (II) Granting Related Relief (the “Wages Motion”).

             16.     Pursuant to the Wages Motion, the Debtors seek entry of interim and final orders

      (a) authorizing, but not directing, the Debtors to (i) pay prepetition wages, salaries, other

      compensation, withholding obligations, payroll processing fees, reimbursable employee

      expenses, non-insider employee incentive programs and (ii) continue employee benefits

      programs in the ordinary course, including payment of certain prepetition obligations related

      thereto, in an aggregate amount not to exceed $25 million pursuant to the Interim Order and

      $37.1 million pursuant to the Final Order; and (b) granting related relief.

             17.     As of the Petition Date, the Debtors employ approximately 28,500 Employees,

      including approximately 5,000 full-time Employees and approximately 23,500 part-time and

      seasonal Employees.       In addition to the Employees, the Debtors also periodically retain



                                                         7
independent contractors and temporary workers (collectively, the “Temporary Staff”) sourced

regularly from various Staffing Agencies to fulfill certain duties on a short- and long-term basis.

Typically, at any given time the Debtors retain approximately 500 Temporary Staff. In addition,

over the next four to six months, in preparation for and during the retail holiday season, as well

as relocation of the domestic distribution center, the Debtors anticipate that the number of

Employees and Temporary Staff will increase by approximately 4,000 and 700 respectively.

       18.     The majority of Employees and Temporary Staff rely on the Employee

Compensation and Benefits Programs to pay their daily living expenses. Thus, Employees and

Temporary will face significant financial consequences if the Debtors are not permitted to

continue the Employee Compensation and Benefits Programs in the ordinary course of business.

The Debtors seek to minimize the personal hardship the Employees and Temporary Staff would

suffer if employee obligations are not paid when due or as expected. Consequently, I believe the

relief requested is necessary and appropriate.

       19.     The Debtors are seeking authority to pay and honor certain prepetition claims

relating to the Employee Compensation and Benefits, including, among other things, wages,

salaries, other compensation, withholding obligations, payroll processing fees, reimbursable

expenses, non-insider employee incentive programs, health insurance, life insurance, workers’

compensation benefits, short-term disability coverage, supplemental benefits, retirement plans,

paid time off, severance, and other benefits that the Debtors have historically directly or

indirectly provided to the Employees in the ordinary course of business and as further described

in the Wages Motion.

       20.     Pursuant to the Wages Motion, the Debtors also seek authority to continue their

incentive programs and to honor their obligations to non-insider Employees under the




                                                 8
pre-existing bonus programs, described more fully in the Wages Motion. The Debtors believe

the Non-Insider Employee Incentive Programs drive Employees’ performance, align Employees’

interests with those of the Debtors generally, and promote the overall efficiency of the Debtors’

operations.   I understand that “insiders” (as the term is defined in section 101(31) of the

Bankruptcy Code) of the Debtors are excluded from the relief requested in the Wages Motion

with respect to any bonus programs or severance payments.

       21.     I believe the Employees provide the Debtors with services necessary to conduct

the Debtors’ business, and, absent the payment of the Employee Compensation and Benefits

Programs owed to the Employees, the Debtors will likely experience Employee turnover and

instability at this critical time. I believe that, without these payments, the Employees may

become demoralized and unproductive because of the potential significant financial strain and

other hardships the Employees may face.          Employees may then elect to seek alternative

employment opportunities.      I believe enterprise value may be materially impaired to the

detriment of all stakeholders in such a scenario. I, therefore, believe that payment of the

prepetition obligations with respect to the Employee Compensation and Benefits is a necessary

and critical element of the Debtors’ efforts to preserve value and will give the Debtors the

greatest likelihood of retention of their Employees as the Debtors seek to operate their business

in these chapter 11 cases.

       22.     Therefore, I believe that the relief requested in the Wages Motion inures to the

benefit of all parties in interest. Accordingly, on behalf of the Debtors, I respectfully submit that

the Court should approve the Wages Motion.




                                                 9
V.          Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
            Debtors to Pay Prepetition Claims of (A) Lien Claimants and (B) Import Claimants,
            and (II) Granting Related Relief (the “Lien Claimants Motion”).

            23.     Pursuant to the Lien Claimants Motion, the Debtors seek entry of interim and

     final orders (a) authorizing, but not directing, the Debtors to pay prepetition amounts in the

     ordinary course owing on account of certain (i) Lien Claimants and (ii) Import Claimants (each

     as defined herein), in an aggregate interim amount not to exceed $20 million and in an aggregate

     final amount not to exceed $29 million; (b) continuing to honor outstanding obligations to Lien

     Claimants and Import Claimants on a postpetition basis in the ordinary course of business and

     consistent with historical practice; and (c) granting related relief.

            24.     Lien Claimants. The Debtors’ business depends on the uninterrupted flow of

     inventory and other goods through their supply chain and distribution network, including the

     purchase, importation, storage, and shipment of the Debtors’ Merchandise. The Debtors pay

     various freight forwarders, common carriers, shipping lines, trucking companies, custom

     brokers, and other logistics service providers (collectively, the “Shippers”) to transport the

     Merchandise.

            25.     In addition to Shippers, the Debtors also routinely transact business with a

     number of other third parties, including mechanics, technicians, and repairmen in connection

     with their brick-and-mortar stores and distribution centers (the “Materialmen,” and together with

     the Shippers, the “Lien Claimants”).

            26.     Collectively, the Debtors estimate approximately $31 million of charges on behalf

     of the Lien Claimants (the “Lien Charges”) were due and owing as of the Petition Date, the vast

     majority of which will become due and owing within 30 days after the Petition Date.

     Accordingly, the Debtors seek authority, but not direction, to pay and discharge, on a




                                                       10
case-by-case basis, the Lien Charges in an aggregate amount up to approximately $17 million on

an interim basis and up to approximately $23 million on a final basis.

         27.   Import Claimants. In the ordinary course of their business, the Debtors import

inventory and related materials (collectively, the “Imported Goods”).          Timely receipt or

transmittal, as applicable, of the Imported Goods is critical to both the Debtors’ domestic and

foreign business operations.    Any disruption or delay would adversely affect the Debtors’

business operations and affect the Debtors’ ability to efficiently administer these chapter 11

cases.

         28.   In connection with the import of goods, the Debtors may be required to pay

various charges (the “Import Charges”), including customs duties, detention and demurrage fees,

tariffs and excise taxes, and other similar obligations.       The Debtors pay approximately

$30 million annually on account of Import Charges. The Debtors estimate that approximately

$6 million in Import Charges for goods currently in transit is outstanding as of the Petition Date,

approximately $3 million of which will come due in the first 30 days after the Petition Date.

Accordingly, the Debtors seek authority, but not direction, to pay and discharge, on a

case-by-case basis, the Import Charges incurred on account of prepetition transactions in an

aggregate amount up to $3 million on an interim basis and up to $6 million on a final basis.

         29.   The Debtors rely on timely and frequent delivery of critical inventory items,

goods, and services and any interruption in this supply—however brief—would disrupt the

Debtors’ operations and could potentially cause irreparable harm to their businesses, goodwill,

employees, customer base, and market share. Such harm would likely far outweigh the cost of

payment of the Lien Charges and Import Charges. I believe that the relief requested in the Lien

Claimants Motion will allow the Debtors to preserve stakeholder value by paying the prepetition




                                                11
      claims of certain counterparties that are critical to the Debtors’ business enterprise. I believe that

      the relief requested in the Lien Claimants Motion is in the best interests of the Debtors’ estates,

      their creditors, and all other parties in interest, and will enable the Debtors to continue to operate

      their business in chapter 11. Accordingly, on behalf of the Debtors, I respectfully submit that the

      Court should approve the Lien Claimants Motion.

VI.             Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
                Debtors to Pay Prepetition Claims of (A) Critical Vendors, (B) Foreign Vendors,
                and (C) 503(b)(9) Claimants and (II) Granting Related Relief (the “Critical Vendors
                Motion”).

                30.     Pursuant to the Critical Vendors Motion, The Debtors seek entry of interim and

      final orders (a) authorizing, but not directing, the Debtors to pay prepetition amounts in the

      ordinary course owing on account of certain (i) Critical Vendors, (ii) Foreign Vendors, and

      (iii) 503(b)(9) Claimants in an aggregate interim amount not to exceed $65 million and in an

      aggregate final amount not to exceed, inclusive of amounts paid pursuant to the Interim Order,

      $100 million; (b) authorizing, but not directing, the Debtors to honor outstanding obligations to

      the Critical Vendors, the Foreign Vendors, and the 503(b)(9) Claimants on a postpetition basis in

      the ordinary course of business and consistent with historical practice; and (c) granting related

      relief.

                31.     Critical Vendors. Pursuant to the Critical Vendors Motion, the Debtors seek

      entry of interim and final orders: (a) authorizing the Debtors to pay the Critical Vendors Claims

      in an amount not to exceed $8 million pursuant to the Interim Order and, in the aggregate,

      inclusive of amounts paid pursuant to the Interim Order, an amount not to exceed $14 million

      pursuant to the Final Order, in each case absent further order of the Court; and (b) granting

      related relief.




                                                       12
       20.     In the ordinary course of business, the Debtors engage a limited number of

providers for certain of the critical services, inventory, and other materials the Debtors depend

upon to provide top-quality product and service to their customers. The Debtors obtain such

services, inventory, or materials from a limited number of highly specialized vendors, service

providers, and other businesses, often on an order-by-order basis and without long-term

contracts—replacement of which would likely be impossible or would result in substantially

higher costs for the Debtors at this early, critical juncture in these chapter 11 case. Additionally,

the Debtors also engage the services of certain Factors, who facilitate and enable the continuing

provision of goods and services by the Factor Client Vendors to the Debtors. The Factors

enable, provide, and aggregate the extension of trade credit to the Debtors by the provision of

Financial Accommodations. Without the Financial Accommodations, such trade credit would

not otherwise be directly available from the Factor Client Vendor. The maintenance of an

uninterrupted supply chain depends upon the Factors continuing to provide the same Financial

Accommodations to the Debtors’ vendors in the ordinary course of business throughout these

chapter 11 cases.

       21.     Recognizing that payment of all prepetition claims of such third-party vendors

outside of a plan of reorganization would be extraordinary relief, the Debtors, with the assistance

of their advisors, reviewed their books and records, consulted operations management and

purchasing personnel, reviewed contracts and supply agreements, and analyzed applicable laws,

regulations, and historical practices to identify the limited number of vendors that are critical to

the continued and uninterrupted operation of the Debtors’ businesses―the loss of which could

materially harm their businesses, shrink their market share, reduce their enterprise value, and

impair going-concern viability. The Debtors estimate that they owe approximately $350 million




                                                 13
to their vendors as of the Petition Date. The Debtors submit that the requested relief will allow

the Debtors to preserve stakeholder value by paying certain prepetition claims of certain

counterparties where critical to unlock incremental liquidity for the Debtors’ business enterprise.

Accordingly, the Debtors seek authority, but not direction, to pay and discharge, on a case by

case basis, the Critical Vendor Claims in an aggregate amount up to approximately $8 million on

an interim basis and up to approximately $14 million on a final basis.

       32.     Foreign Vendors. A critical component of the Debtors’ supply chain involves

transacting with certain foreign vendors, including by purchasing the Merchandise and other

goods and materials from entities located in the People’s Republic of China, Korea, Hong Kong,

and others (collectively, the “Foreign Vendors”). Many of the Foreign Vendors supply goods,

materials, or services to the Debtors that are crucial to the Debtors’ ongoing U.S. operations—

specifically, the Merchandise necessary to stock the shelves and racks in the Debtors’ stores and

populate the Debtors’ e-commerce platform.

       33.     The Debtors propose to pay the Foreign Vendor Claims only to the extent

necessary and only on such terms and conditions as are appropriate, in the Debtors’ business

judgment, to avoid disruptions to their business. The Debtors estimate that as of the Petition

Date, approximately $267 million is accrued and outstanding on account of Foreign Vendor

Claims, of which $220 million may come due within the first 30 days after the Petition Date.

The Debtors further estimate that $47 million of additional prepetition Foreign Vendor Claims

will become due and owing during the pendency of these chapter 11 cases.

       34.     Accordingly, the Debtors seek authority, but not direction, to pay and discharge,

on a case-by-case basis, the Foreign Vendor Claims in an aggregate amount up to approximately

$17 million on an interim basis and up to approximately $24 million on a final basis.




                                                14
       35.     503(b)(9) Claimants. The Debtors have received certain inventory, goods, and

materials from various foreign and domestic vendors (collectively, the “503(b)(9) Claimants”)

within the 20-day period immediately preceding the Petition Date. Certain of the 503(b)(9)

Claimants do not have long-term contracts with the Debtors.            Rather, the Debtors obtain

inventory, goods, or other materials from the 503(b)(9) Claimants on an order-by-order basis.

As a result, the 503(b)(9) Claimants may refuse to supply new orders without payment of their

prepetition claims. Such refusal could negatively impact the Debtors’ estates as the Debtors’

business is dependent on the steady flow of inventory to stock their stores. The Debtors believe

that, as of the Petition Date, they owe approximately $62 million on account of goods delivered

within the 20 days immediately preceding the Petition Date, approximately $40 million of which

may come due in the first 30 days after the Petition Date and the value of which may be entitled

to administrative priority under section 503(b)(9) of the Bankruptcy Code.

       36.     Accordingly, the Debtors seek authority, but not direction, to pay and discharge,

on a case by case basis, the 503(b)(9) Claims in an aggregate amount up to approximately

$42 million on an interim basis and up to approximately $63 million on a final basis..

       37.     The Debtors rely on timely and frequent delivery of critical inventory items,

goods, and services and any interruption in this supply—however brief—would disrupt the

Debtors’ operations and could potentially cause irreparable harm to their businesses, goodwill,

employees, customer base, and market share. Such harm would likely far outweigh the cost of

payment of the Critical Vendor Claims, Foreign Vendor Claims, and 503(b)(9) Claims. I believe

that the relief requested in the Critical Vendors Motion will allow the Debtors to preserve

stakeholder value by paying the prepetition claims of certain counterparties that are critical to the

Debtors’ business enterprise. I believe that the relief requested in the Critical Vendors Motion is




                                                 15
       in the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and

       will enable the Debtors to continue to operate their business in chapter 11. Accordingly, on

       behalf of the Debtors, I respectfully submit that the Court should approve the Critical Vendors

       Motion.

VII.          Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to Maintain and Administer Their Existing Customer Programs and Honor
              Certain Prepetition Obligations Related Thereto and (II) Granting Related Relief
              (the “Customer Programs Motion”).

              38.     Pursuant to the Customer Programs Motion, the Debtors seek entry of interim and

       final orders (a) authorizing the Debtors to maintain and administer their customer-related

       programs (collectively, the “Customer Programs”) as described in the motion and honor certain

       prepetition obligations related thereto and (b) granting related relief.

              39.     The Debtors have historically provided certain incentives, discounts, and

       accommodations to their customers to attract and maintain positive customer relationships. The

       Customer Programs promote customer satisfaction and inure to the goodwill of the Debtors’

       business and the value of their brand. Accordingly, maintaining the goodwill of their customers

       is critical to the Debtors’ ongoing operations in these chapter 11 cases, and is necessary to

       maximize value for the benefit of all of the Debtors’ stakeholders.

              40.     In the ordinary course of business, the Debtors offer discounts, special

       promotions, and other benefits through the Loyalty Program. The Debtors also maintain a Gift

       Card Program pursuant to which their customers can purchase physical, pre-paid, non-expiring

       gift cards in various denominations, with a maximum denomination of $200. The Debtors

       estimate that as of the Petition Date, approximately $118 million in issued Gift Cards are

       outstanding. Based on historical redemption rates and breakage, however, the Debtors estimate

       the value of outstanding Gift Cards to be approximately $38 million as of the Petition Date.



                                                         16
       41.     The Debtors occasionally conduct Sales Promotions both online and at selected

stores. The Sales Promotions consist of clearance discounts, seasonal discounts, and other

promotions. The Debtors also issue coupons for discounts on future purchases which can be

presented by customers at the time of purchase of goods at the Debtors’ retail stores or online on

the Debtors’ e-commerce platform.

       42.     I believe that continuing to administer the Customer Programs without

interruption during the pendency of the chapter 11 cases will help preserve the Debtors’ valuable

customer relationships and goodwill, which will inure to the benefit of all of the Debtors’

creditors and benefit their estates. In contrast, if the Debtors are unable to continue the Customer

Programs postpetition, the Debtors risk alienating certain customers (who might then initiate

business relationships with the Debtors’ competitors) and might suffer corresponding losses in

customer loyalty and goodwill that will harm their prospects maximizing the value of their

estates. The Debtors’ Customer Programs are essential marketing strategies for attracting new

customers.

       43.     I believe that the failure to honor the Customer Programs could place the Debtors

at a competitive disadvantage in the marketplace, amplifying the negative effect of customer

uncertainty that may arise from the chapter 11 filings. Such uncertainty could erode the Debtors’

hard-earned reputation and brand loyalty, which, in turn, could adversely impact their prospects

for a successful emergence from bankruptcy.

       44.     I believe that the relief requested herein will pay dividends with respect to the

long-term reorganization of their businesses, both in terms of profitability and the engendering of

goodwill, especially at this critical time following the filing of the chapter 11 cases.




                                                17
    Accordingly, on behalf of the Debtors, I respectfully submit that the Court should approve the

    Customer Programs Motion.

VIII.       Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining
            Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
            Providers From Altering, Refusing, or Discontinuing Utility Services,
            (III) Establishing Procedures for Determining Adequate Assurance of Payment,
            (IV) Authorizing Certain Fee Payments for Services Performed, (V) Requiring
            Utility Providers to Return Deposits for Utility Services No Longer in Use, and
            (VI) Granting Related Relief (the “Utilities Motion”).

            45.      Pursuant to the Utilities Motion, the Debtors seek entry of interim and final

    orders: (a) determining adequate assurance of payment for future utility services; (b) prohibiting

    utility providers from altering, refusing, or discontinuing services; (c) establishing procedures for

    determining adequate assurance of payment; (d) authorizing payment of prepetition fees to Engie

    Insight Services, Inc. f/k/a Ecova (“Engie”), the Debtors’ third party administrator for the

    payment of utility fees, and Universal Environmental Consulting, Inc. (“UEC”), the Debtors’

    waste collection and disposal service provider, for services performed, (e) requiring utility

    providers to return deposits for utility services no longer in use, and (f) granting related relief.

            46.      In connection with the operation of their business and management of their

    properties, the Debtors historically obtain water, sewer service, electricity, waste disposal,

    natural gas, telecommunication, cloud, and other similar services (collectively, the “Utility

    Services”) from a number of utility providers or their brokers (collectively, the “Utility

    Providers”).

            47.      To manage the Debtors’ payments owed to most of their Utility Providers, the

    Debtors entered into those Service Agreements with Engie and UEC. Pursuant to the Service

    Agreements, the Debtors pay Service Fees for managing the Debtors’ various service providers.5


    5   The Service Fees do not include any amounts paid directly by the Debtors to the Utility Providers.



                                                            18
Pursuant to the Engie Service Agreement, the Debtors pay Engie the amounts invoiced for the

Utility Services managed by Engie, plus a monthly fee of approximately $8,000, in the ordinary

course of business. Pursuant to the UEC Service Agreement, the Debtors pay UEC the amounts

invoiced for the Utility Services managed by UEC, plus a monthly fee of approximately $5,000,

in the ordinary course of business. The Debtors seek authority, but not direction, to pay all

prepetition Service Fees.

       48.     On average, the Debtors pay approximately $3,570,000 each month for

third-party Utility Services, calculated as a historical average payment for the twelve-month

period ending June 30, 2019, including Service Fees paid directly by the Debtors and excluding

Utility Services billed directly to the Debtors’ landlords. The Debtors estimate that their cost for

Utility Services during the next 30 days (not including any deposits to be paid or the Service

Fees payable to Engie or UEC) will be approximately $3,570,000. The Debtors estimate the

aggregate amount currently held as deposits or prepayments by the Utility Providers providing

services to stores that the Debtors intend to continue operating is approximately $952,000. The

Debtors also have 9 surety bonds outstanding with 4 Utility Providers, totaling approximately

$369,000. Additionally, the Debtors provide a $40,000 letter of credit for the benefit of a certain

Utility Provider.

       49.     Over the next 30 days, the Debtors estimate that their cost for Utility Services (not

including any deposits or fees paid to Engie) will be approximately $3,570,000. The Debtors

propose depositing $1,428,552 into a segregated account as additional assurance of payment

(the “Adequate Assurance Deposit”), which is an amount sufficient to cover one-half of the

Debtors’ average monthly cost based on the historical average payment.              The Adequate




                                                19
Assurance Deposit will be held at JPMorgan Chase, N.A., and the Debtors’ creditors will have

no lien on any Adequate Assurance Deposit.

       50.     The Debtors are conducting store closing sales for certain retail locations, which

are expected to be completed on or before October 31, 2019. After these stores are closed and

utility accounts associated therewith are settled, the Debtors will reduce the amount of the

Adequate Assurance Deposit to reflect Utility Services that are no longer being provided. The

applicable Utility Providers will be required to return deposits within 21 calendar days of

receiving notice from the Debtors that the respective Utility Service is no longer in use.

       51.     Additionally, the Debtors seek approval of their proposed Adequate Assurance

Procedures. These procedures allow Utility Providers to request adequate assurance for unpaid

Utility Services and additional adequate assurance when they believe the proposed amount is not

sufficient. This ensures that all key stakeholder groups obtain notice of such request before it is

honored.

       52.     Furthermore, the Debtors request that Utility Providers be prohibited from

refusing or disrupting Utility Services, for any duration, including those that are indirectly

obtained through nonresidential real property leases with landlords associated with certain retail

locations. Landlords must continue to honor their obligations and pay for Utility Services in

accordance with such leases until the applicable lease is rejected pursuant to section 365 of the

Bankruptcy Code, notwithstanding any current or future nonpayment, deferral, waiver, or other

compromise of rent. Utility Services should be preserved on an uninterrupted basis because it is

essential to the Debtors’ ongoing operations and a successful reorganization. The Debtors’ retail

enterprise requires maintaining open and active stores to entice and allow customers to make

purchases.   Any disruption would adversely impact customer relationships and result in a




                                                20
      significant decline in the Debtors’ revenues and profits. This, in turn, jeopardizes the value of

      the Debtors’ estates and impact creditor recoveries. Therefore, it is critical that Utility Services

      continue uninterrupted during these chapter 11 cases. Accordingly, on behalf of the Debtors, I

      respectfully submit that the Court should approve the Utilities Motion.

IX.           Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Payment of Certain Prepetition Taxes and Fees and (II) Granting Related Relief
              (the “Taxes Motion”).

              53.    The Debtors request authority to: (a) negotiate, remit and pay certain accrued and

      outstanding prepetition obligations accrued in the ordinary course of business on account of the

      Taxes and Fees (as defined herein) in an aggregate amount not to exceed $19,910,000 on an

      interim basis and $23,680,000 on a final basis, absent further order of the Court; and (b) continue

      negotiating and paying the Taxes and Fees accrued in the ordinary course of business on a

      postpetition basis.

              54.    In the ordinary course of business, the Debtors incur and/or collect certain Taxes

      and Fees and remit such Taxes and Fees to various governmental authorities. The Debtors must

      continue to pay the Taxes and Fees to avoid potential costly distractions during these chapter 11

      cases. Specifically, the Debtors’ failure to pay the Taxes and Fees could adversely affect the

      Debtors’ estate because the governmental authorities could file liens or seek to lift the automatic

      stay.

              55.    I believe that the relief requested in the Taxes Motion is in the best interests of the

      Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

      continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf of

      the Debtors, I respectfully submit that the Taxes Motion should be approved.




                                                       21
X.           Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Approving
             Notification and Hearing Procedures for Certain Transfers of and Declarations of
             Worthlessness with Respect to Common Stock and (II) Granting Related Relief
             (the “NOL Motion”).

             56.      The Debtors seek entry of interim and final orders:                       (a) approving certain

     notification and hearing procedures related to certain transfers of, or declarations of

     worthlessness with respect to, Debtor Forever 21, Inc.’s existing common stock or any Beneficial

     Ownership6 therein (any such record or Beneficial Ownership of common stock, the “Common

     Stock”),7 as detailed in Annex 1 to the interim order and final order (the “Procedures”);

     (b) directing that any purchase, sale, other transfer of, or declaration of worthlessness with

     respect to Common Stock in violation of the Procedures shall be null and void ab initio; and

     (c) granting related relief.

             57.      The Debtors currently estimate that, as of the end of their 2018 tax year,8 they

     have approximately $567.6 million of federal NOLs and approximately $13.6 million of general

     business credit carryforwards (together with the federal NOLs and state and certain other tax

     attributes, the “Tax Attributes”). The Debtors further estimate that they may generate additional

     6   “Beneficial Ownership” will be determined in accordance with the applicable rules of section 382 of the
         Internal Revenue Code of 1986, 26 U.S.C. §§ 1–9834, as amended (the “IRC”), and the Treasury Regulations
         thereunder (other than Treasury Regulations section 1.382-2T(h)(2)(i)(A)), and includes direct, indirect, and
         constructive ownership (e.g., (1) a holding company would be considered to beneficially own all equity
         securities owned by its subsidiaries, (2) a partner in a partnership would be considered to beneficially own its
         proportionate share of any equity securities owned by such partnership, (3) an individual and such individual’s
         family members may be treated as one individual, (4) persons and entities acting in concert to make a
         coordinated acquisition of equity securities may be treated as a single entity, and (5) a holder would be
         considered to beneficially own equity securities that such holder has an Option to acquire). An “Option” to
         acquire stock includes all interests described in Treasury Regulations section 1.382-4(d)(9), including any
         contingent purchase right, warrant, convertible debt, put, call, stock subject to risk of forfeiture, contract to
         acquire stock, or similar interest, regardless of whether it is contingent or otherwise not currently exercisable.

     7   For the avoidance of doubt, the definition of Common Stock shall not include any securities issued in
         connection with a chapter 11 plan of reorganization of the Debtors.

     8   As is common for many retailers, the Debtors utilize a non-calendar fiscal tax year, which ended March 2, 2019.
         These attribute estimates are based on the Debtors’ current “provision” work for the 2018 tax year and will
         remain subject to change until the tax return for the 2018 tax year is filed. Additionally, the Debtors believe
         that they have certain disallowed business interest expense under section 163(j) of the IRC.



                                                              22
      Tax Attributes in the 2019 tax year. The Tax Attributes are potentially of significant value to the

      Debtors and their estates because the Debtors may be able to carry forward certain Tax

      Attributes to offset future taxable income or utilize the Tax Attributes to offset any taxable

      income generated by transactions consummated during these chapter 11 cases. Accordingly, the

      value of the Tax Attributes will inure to the benefit of all of the Debtors’ stakeholders.

              58.     Notably, the Debtors have limited the relief requested herein to the extent

      necessary to preserve estate value. Specifically, the proposed Interim Order and Final Order will

      affect only: (a) holders of the equivalent of Beneficial Ownership of more than 7,587 shares of

      Common Stock9 (i.e., 4.5 percent or more of outstanding Common Stock); (b) parties who are

      interested in purchasing sufficient Common Stock to result in such party becoming a holder of

      4.5 percent or more of Beneficial Ownership of outstanding Common Stock; and (c) any

      “50-percent shareholder” seeking to claim a worthless stock deduction.

              59.     I believe that the relief requested in the NOL Motion is in the best interest of the

      Debtors’ estates, their creditors, and all other parties in interest. Accordingly, on behalf of the

      Debtors, I respectfully submit that the NOL Motion should be approved.

XI.           Debtors’ Motion Seeking Entry of an Order Establishing a Record Date for Notice
              and Sell-Down Procedures for Trading in Certain Claims against the Debtors’
              Estates (the “Sell-Down Procedures Motion”).

              60.     Debtors seek entry of an order: (a) establishing the date the Court enters the

      Record Date Order as the effective date (the “Record Date”) for notice and sell-down procedures

      for trading in certain claims against the Debtors’ estates in order to preserve the Debtors’ ability

      to formulate a plan of reorganization that maximizes the use of their Tax Attributes; and

      (b) granting related relief.

      9   Based on approximately [168,611] shares of Common Stock outstanding for purposes of section 382 of the IRC
          as of the Petition Date.



                                                           23
       61.     The Debtors’ ability to use their Tax Attributes may be lost (or extremely limited)

if they experience an “ownership change” for tax purposes and are unable to take advantage of

certain favorable rules that apply to ownership changes that occur pursuant to a bankruptcy plan

of reorganization. Thus, in order to protect their ability to utilitze the Tax Attributes (and,

specifically, to rely on the favorable rule described below), the Debtors may ultimately need to

seek an order (a “Sell-Down Order”) requiring any persons or entities that have acquired debt

claims against the Debtors during these chapter 11 cases in such an amount that the holders of

such claims would be entitled to receive more than 4.5 percent of the equity of the reorganized

Debtors (collectively, the “Substantial Claimholders”), to sell-down their claims below this

threshold amount.

       62.     At this stage, it is too early to determine whether it is (or will be) necessary for the

Debtors to obtain a Sell-Down Order. Accordingly, the Sell-Down Procedures Motion does not

seek entry of a Sell-Down Order. Instead, the Sell-Down Procedures Motion merely seeks to

establish the Record Date through entry of the Record Date Order. The Record Date Order will

provide notice of the Record Date to persons and entities that trade claims against the Debtors

that their claims ultimately may be subject to sell-down.

       63.     I believe that the relief requested in the Sell-Down Procedures Motion is in the

best interest of the Debtors’ estates, their creditors, and all other parties in interest. Accordingly,

on behalf of the Debtors, I respectfully submit that the Sell-Down Procedures Motion should be

approved.




                                                  24
XII.          Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to (A) Pay Their Obligations Under Insurance Policies Entered into
              Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify,
              or Purchase Insurance Coverage, (D) Continue to Pay Workers’ Compensation
              Coverage Fees, (E) Maintain the Customs Surety Bonds, and (F) Honor the Terms
              of the Financing Agreement and Pay Premiums Thereunder, and (II) Granting
              Related Relief (the “Insurance Motion”).

              64.     The Debtors request authority to: (i) continue honoring their obligations under

       insurance policies entered into prepetition (the “Insurance Policies”) and satisfy payment of

       prepetition obligations related thereto, including the payment of related brokerage fees,

       (ii) renew, supplement, modify, extend, or purchase insurance coverage in the ordinary course of

       business on a postpetition basis; (iii) pay the Workers’ Compensation Coverage Fees,

       (iv) continue and renew their Surety Bonds on an uninterrupted basis; and (v) honor the terms of

       the Financing Agreement (as defined herein) and pay premiums thereunder; and (b) granting

       related relief, all in an aggregate amount not to exceed $920,000 on an interim basis and

       $3,643,000 on a final basis, absent further order of the Court.

              65.     The Debtors’ Insurance Policies, Worker’s Compensation Program, and Surety

       Bonds are essential to the preservation of the value of the Debtors’ business, properties, and

       assets. I understand that, in many cases, insurance coverage such as that provided by the

       Insurance Policies is required by diverse regulations, laws, and contracts. Failure to make the

       payments required by the Debtors’ Insurance Policies, including the Financing Agreement, could

       have a significant negative impact on the Debtors’ operations.

              66.     The Debtors maintain workers’ compensation insurance for their employees at the

       statutorily required level for each jurisdiction in which the Debtors have employees (collectively,

       the “Workers’ Compensation Program”). The coverage for the Worker’s Compensation Program

       is maintained through Chubb Limited (“Chubb”) and administered by Broadspire Services, Inc.

       (“Broadspire”).   The Debtors pay approximately $845,000 per year in fees and premiums


                                                       25
    through a down payment and 9 installment payments to fund the Workers’ Compensation

    Program. As of the Petition Date, the Debtors believe they owe 2 installment payments of

    approximately $141,000 on account of accrued but unpaid Workers’ Compensation Coverage

    Fees.

            67.    Similarly, the Debtors are required by U.S. Customs and certain regulations to

    provide the Surety Bonds in order to be able to import merchandise into the United States, pay

    certain utilities, and satisfy consumer protection requirements. Given that the Debtors rely on

    imported merchandise to replenish their inventory and invigorate their operations and are

    required to maintain the Surety Bonds by other utility providers and regulatory authorities,

    failure to provide, maintain, or timely replace the Surety Bonds will jeopardize the Debtors

    ability to operate their businesses.

            68.    I believe that the relief requested in the Insurance Motion is in the best interest of

    the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors

    to continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf

    of the Debtors, I respectfully submit that the Insurance Motion should be approved.

XIII.       Debtors’ Application For Entry of an Order (I) Authorizing and Approving the
            Appointment of Prime Clerk As Claims and Noticing Agent and (II) Granting
            Related Relief (the “Prime Clerk 156(c) Retention Application”).

            69.    Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

    an order (a) appointing Prime Clerk (“Prime Clerk”) as claims and noticing agent for the Debtors

    and their chapter 11 cases, effective nunc pro tunc to the Petition Date, including assuming full

    responsibility for the distribution of notices and the maintenance, processing, and docketing of

    proofs of claim filed in the Debtors’ chapter 11 cases, and (b) granting related relief.

            70.    Based on my discussions with the Debtors’ advisors, I believe that the Debtors’

    selection of Prime Clerk to act as the Claims and Noticing Agent is appropriate under the


                                                     26
circumstances and in the best interest of the estates. Moreover, it is my understanding that based

on all engagement proposals obtained and reviewed that Omni’s rates are competitive and

comparable to the rates charged by their competitors for similar services.

       71.     The Debtors anticipate that there will be thousands of persons and entities to be

noticed in these chapter 11 cases. In light of the number of parties in interest and the complexity

of the Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent

will provide the most effective and efficient means of, and relieve the Debtors and/or the Clerk’s

office of the administrative burden of, noticing and processing proofs of claim and is in the best

interests of both the Debtors’ estates and their creditors. Accordingly, on behalf of the Debtors, I

respectfully submit that the Court should approve the Prime Clerk 156(c) Retention Application.



                           [Remainder of page intentionally left blank]




                                                27
